DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Claim 14 has been amended to define “n” as being an integer. However, the Specification only provides support for “n” being “a natural number” at Lines 2 – 3 of Paragraph [00104] (Lines of paragraph and not of page.). In other words, an integer is a broader term comprising negative whole numbers and positive whole numbers, and the Specification does not provide support for the breadth of an integer. Also, notice that Claim 15 falls rejected with Claim 14 under 35 U.S.C. 112(a) due to dependency.

Allowable Subject Matter
The subject matter of Claims 1 – 9, 11 – 13, and 17 – 20 is allowable over the prior art of record for the reasoning set forth in the history of the prosecution of the instant application.

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed June 21, 2022 have been fully considered.
	First, the amendment to Claim 14 has overcome the rejection of Claims 14 and 15 under 35 U.S.C. 112(b) as set forth and made of record in the Office Action mailed March 30, 2022. 
	Second, the amendments to Claims 1 and 11 have overcome the 35 U.S.C. 102(a)(1) rejections of Claims 1 – 8, 11, and 17 – 20 and the 35 U.S.C. 103 rejections of Claims 9, 12, and 13 (Claims 10 and 16 cancelled) as set forth and made of record in the Office Action mailed March 30, 2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        September 22, 2022